Citation Nr: 1701723	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-13 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin cancer, to include squamous cell carcinoma, basal cell carcinoma, and actinic keratosis, to include as due to herbicide exposure and as secondary to service-connected tinea pedis with onychomycosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2016, the Board remanded this claim for further development.

As noted by the Board in its February 2016 remand, the issues of entitlement to an increased rating for tinea pedis with onychomycosis and entitlement to service connection for a gastrointestinal condition, a neurological condition, a metabolic condition, hypertension, an endocrine condition, and hearing loss were raised by the Veteran in a statement attached to his May 2011 substantive appeal, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, these issues are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)). 


FINDINGS OF FACT

1.  The Veteran served in Vietnam from December 1967 to March 1968 and from June 1970 to November 1970, so his exposure to herbicides is presumed.

2.  The Veteran's skin cancer is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's skin cancer was not present during service or for many years thereafter, and is not otherwise related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for skin cancer, to include as due to herbicide exposure or as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, a letter from the RO dated in April 2010 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of his claims.  Additionally, pursuant to the Board's February 2016 remand instructions, the Veteran was provided with VCAA compliant notice that addressed the requirements for a claim of entitlement to service connection for skin cancer on a secondary basis in accordance with 38 C.F.R. § 3.310.  The claim was thereafter reajudicated in a May 2016 supplemental statement of the case.  Thus, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and VA examination reports.  As noted above, the Board remanded this case in February 2016, in part, to obtain outstanding VA treatment records dated from 2010 to the present and to give the Veteran the opportunity to identify and/or submit any outstanding private evidence.  As directed by the Board, the AOJ obtained VA treatment records dated from 2010 to 2016.  Additionally, in correspondence sent in February 2016, the AOJ requested that the Veteran provide information and authorization to allow it to obtain any outstanding private treatment records.  The Veteran did not respond.  In light of the foregoing, the Board finds that there has been substantial compliance with its February 2016 remand directives with regard to obtaining outstanding records. Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent a VA examination to evaluate his skin cancer in May 2016.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  The Board finds that the resulting examination report is adequate to base a decision on the Veteran's claim as it shows that the examiner considered the Veteran's relevant medical, military, and occupational history, reviewed relevant medical evidence, and provided reasoned analysis to support the medical opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for skin cancer, which he contends is related to his active service or to his service-connected chronic skin condition.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran contends that he incurred skin cancer and actinic keratosis as a result of herbicide exposure during service in Vietnam.  Alternatively, the Veteran asserts that his skin cancer is due to sun exposure and burn injuries he sustained in service.  See October 2014 VA Form 646.  The Veteran also contends that his skin cancer is caused by or a progression of his already service-connected chronic skin disability.  See April 2010 VA Form 21-526.  

Service treatment records show that the Veteran was treated for burns on two separate occasions.  In March 1968, the Veteran sustained second degree burns to his neck, chest, and left arm from a gasoline stove explosion in Vietnam.  The Veteran was hospitalized for a total of 53 days, until May 21, 1968, and then he was followed as an outpatient December 1968.  In August 1969, the Veteran was admitted to the hospital for three days for first degree sunburn over 75% of his body.  Examination revealed "severe first degree burns of abdomen, hands, legs, and feet with scattered areas of second degree burns."  Service treatment records also show extensive treatment for tinea manuum, onychomycosis, and tineal infestation of the feet and hands.  In a January 2006 rating decision, the Veteran was granted entitlement to service connection for tinea pedis with associated hand and foot onychomycosis and assigned a 30 percent disability rating.  

Post-service treatment records show treatment for skin cancer.  A December 2006 private surgical pathology report shows a pre-operative diagnosis of "Multiple skin cancers.  Multiple cysts."  The final diagnosis was actinic keratosis of the right lower eyelid, the left calf, and the posterior scalp; basal cell carcinoma of the right deltoid; and epidermal inclusion cyst of the back and left breast.  

A February 2010 VA emergency department discharge summary shows an assessment of "skin infection under suspicious skin lesion."  

A March 2010 private surgical pathology report shows a diagnosis of squamous cell carcinoma of the right cheek.  

A June 2010 VA Agent Orange examination report shows diagnoses of skin nodule, tinea unguium, skin carcinoma, and unspecified local infection of skin and subcutaneous tissues.  The final diagnosis was "toxic effects of dioxin."  

An October 2010 private treatment record shows treatment for a scalp rash described as "big bumps which open and a liquid comes out...also now involving his left ear and left shoulder."  

During a June 2014 VA appointment to establish care, the Veteran had "chalky keratotic lesions scattered on the dorsum of the hands; moist flaking lesions behind the ears; 2-3 slightly erythematous follicles on the center of the scalp."  The Veteran was diagnosed with actinic keratosis and seborrhea.  

A July 2014 VA dermatology note shows diagnoses of traumatized intradermal nevus on the chin and actinic keratosis of the upper extremities.  

An October 2014 VA dermatology note shows that the Veteran had papules on the left nasal, left cheek, scalp, the left dorsal hand, and the bilateral dorsal forearms.  The diagnoses were neoplasms of uncertain behavior, tinea pedis and manuum, onychomycosis, actinic keratosis, and seborrheic dermatitis.  The Veteran underwent shave biopsies of the left dorsal hand and left nasal and cryotherapy to four actinic keratosis on the left cheek and bilateral forearms.  

Also in October 2014, the Veteran's claims file was forwarded to a VA examiner for an opinion as to whether the Veteran's squamous cell carcinoma and actinic keratosis were as likely as not caused by sun exposure in service as well as treatment for skin rashes, cracking, and bleeding of the hands and feet that occurred during military service.  The examiner, who indicated that the "Veteran was not interviewed or examined as this was not required," opined that the Veteran's squamous cell carcinoma and actinic keratosis were less likely than not caused by sun exposure in service or treatment for skin rashes, cracking, and bleeding of the hands and feet.  The examiner's rationale was that squamous cell carcinoma and actinic keratosis are both conditions related to continuous and long term sun exposure and that both have many risk factors, including a history of sunburns, fair skin, and a weakened immune system.  The examiner stated that the Veteran's "skin conditions occurred decades after service, a lifetime of sun exposure had occurred and it is the accumulation of sun exposure that is the risk."  The examiner also stated that "[t]reatment for fungal infections and the fungal infections themselves have no association, either causative or as risk factors, for either squamous cell skin cancer or actinic keratosis."  

A March 2016 VA treatment record shows that the Veteran continued to have pruritic scaly lumps on the head, scaly itching burning behind the ears, scaly flakes on the forearms, and keratotic lesions on the dorsum of the hand.  The assessment was seborrhea and history of skin cancer.  

The Veteran was afforded a VA examination in May 2016.  After examining the Veteran and reviewing the claims file, the examiner indicated that the Veteran had been diagnosed with squamous cell carcinoma (SCC) of the right cheek, actinic keratosis (AK) of the right lower eyelid/left calf/posterior scalp, and basal cell carcinoma (BCC) of the right deltoid.  The examiner opined that SCC/AK/BCC were less likely as not due to or the result of active duty service, to include burns to the body that occurred in service, exposure to herbicides in service, or sun exposure in service.  The examiner noted that service treatment records were silent as to SCC/AK/BCC in service or within one year of separation from service, and that SCC/AK/BCC were not diseases presumptively associated with herbicide exposure.  The examiner also noted that the first evidence of SCC/AK/BCC was in 2006, which was about 36 years after service separation.  The examiner noted that the Veteran's hobbies after service separation included sports, coaching, and fishing outdoors, and that he has a 45-pack year smoking history.  Additionally, the examiner noted that the Veteran has genetically acquired fair skin, eyes, and hair.  

The examiner indicated that an extensive review of the Veteran's claims file, past and current medical records, and lay statements show that the Veteran's strongest predictive risk factor for SCC/AK/BCC is a strong genetic predisposition to develop skin cancer due to genetically acquired fair skin.  The examiner also indicated that other risk factors include natural age, cumulative sun exposure over a lifetime, and the Veteran's 45-pack year smoking history.  Regarding sun exposure, the examiner noted the Veteran's reports of vacationing at a river as a child and being at the beach and being sunburned while drinking on occasion.  The examiner opined that the Veteran's current SCC/AK/BCC are most  likely due to strong genetic predisposition to develop skin cancer/AKs and cumulative sun exposure rather than the 3.5 years of sun exposure the Veteran experienced in service.  

Regarding the 1968 in-service burn injury, the Veteran was asked to point out the areas that were burned, and the area he outlined did not involve any area where skin cancer has been diagnosed.  The examiner concluded, therefore, that "no area involved in the burn has resulted in a cancerous lesion."  Regarding the severe sunburn documented in 1969, the examiner indicated that it was considered in the cumulative lifetime UV exposure, but that it could not be the proximate cause of a condition diagnosed over 30 years later.  

Regarding secondary service connection, the examiner opined that the Veteran's SCC/AK/BCC was not caused or aggravated by the Veteran's service-connected condition, to include medications prescribed for his service-connected skin condition.  The examiner explained that the medical evidence does not show a worsening of SCC/AK/BCC during or after treatment for service-connected tinea, and the Veteran stated that he could recall no change during or after treatment with topical or oral terbinafine for his service-connected skin condition.  Additionally, the examiner indicated that SCC/AK/BCC is not the same as or a continuation of tinea and that tinea is not a medically recognized risk factor for SCC/AK/BCC.

Also of record is a printout from the Mayo Clinic's website regarding causes of basal cell carcinoma that the Veteran submitted in May 2011.  According to the document, sun exposure is a major risk factor for basal cell carcinoma; however, other factors may contribute, "such as being exposed to toxic substances or having a condition that weakens your immune system."  

Analysis

The Veteran's service records show that he served in the Republic of Vietnam from December 1967 to March 1968 and from June 1970 to November 1970, and he is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).  

At the outset, the Board notes that the Veteran's skin cancer is not listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309 (e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

The Board also notes that the Veteran's skin cancer was not treated during service or diagnosed within one year of separation of service.  Although service-treatment records do show treatment for skin conditions, for which the Veteran is already separately service-connected, the record shows that the Veteran's skin cancer was first diagnosed in 2006.  Thus, the evidence establishes that skin cancer had its onset some over 30 years following the Veteran's separation from service.  Consequently, service connection cannot be granted based on chronicity or continuity of symptomatology as the skin cancer or symptoms thereof did not manifest during service or within one year of separation from service.  38 C.F.R. § 3.309(a).

The Veteran is therefore not entitled to invoke these presumptions for skin cancer, but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran has been diagnosed with squamous cell carcinoma, actinic keratosis, and basal cell carcinoma.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show burn injuries in service, and the Veteran's herbicide exposure is presumed.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's skin cancer is related to any injury, event, or illness in service, to include the 1968 burn injury, sun exposure, or his presumed herbicide exposure.

In this regard, the Board finds the May 2016 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the May 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset and continuity of his symptoms.  Moreover, the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record.  The examiner also discussed the Veteran's lay assertions and arguments in her well-detailed analysis.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Additionally, the opinion did not merely rest on the fact that skin cancer is not presumptively linked to Agent Orange exposure.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  In this regard, although the examiner noted that the Veteran's skin cancers are not on the presumptive list of diseases associated with herbicide exposure in opining that herbicide exposure was less likely as not the cause of the Veteran's skin cancers, the examiner also thoroughly discussed the Veteran's other risk factors for developing skin cancer and adequately explained why his other risk factors were more likely the cause of his skin cancer. 

The Board notes the June 2010 VA Agent Orange examination report showing diagnoses of skin nodule, tinea unguium, skin carcinoma, and unspecified local infection of skin and subcutaneous tissues, with a final diagnosis of "toxic effects of dioxin."  To the extent that this report amounts to a nexus opinion regarding the etiology of the Veteran's skin cancer, the opinion has very little probative value because it is speculative and unsupported by rationale.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Thus, the opinion is outweighed by that of the May 2016 VA examiner.  

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  In various statements, the Veteran indicated that he had been exposed to Agent Orange and to the sun while serving in Vietnam, and that he believed such exposure caused his skin cancer.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of skin cancer falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed skin cancer is related to service, to include his in-service burn injuries and his in-service herbicide exposure, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.  

The Board has also considered the treatise evidence submitted in support of the Veteran's claim.  The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Here, the treatise information included in the claims file does not specifically relate to the facts and circumstances surrounding this particular case.  Rather, the information is general in nature in that is discusses the many risks factors for developing basal cell carcinoma.  Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523   (1996).  Thus, this information, alone, is of little or no probative value, and it is outweighed by the negative VA medical opinion cited above.

The Board also finds that service connection is not warranted on a secondary basis.  As noted above, the May 2016 VA examiner opined that the Veteran's skin cancer was not caused or aggravated by the Veteran's service-connected skin condition and that the Veteran's skin cancer was not a progression of the service-connected tinea.  Additionally, an October 2014 VA examiner opined that treatment for fungal infections and the fungal infections themselves have no association, either causative or as risk factors, for either squamous cell skin cancer or actinic keratosis.  The only contrary opinion regarding the regarding the relationship between the Veteran's skin cancer and his service-connected skin condition is the Veteran's.  See June 2016 Statement.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Based on a review of the record evidence, the Board concludes that service connection for skin cancer is not warranted.  Although the record evidence shows that the Veteran currently has skin cancer, it does not indicate that the Veteran's skin cancer has a causal connection to or is associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).   


ORDER

Entitlement to service connection for a skin cancer, to include squamous cell carcinoma, basal cell carcinoma, and actinic keratosis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


